DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 12/30/2021 has been entered.  Claims 1-13 are pending in the application with claims 1, 6, 8 amended, claims 2, 3 withdrawn, and claims 11-13 newly added.

Allowable Subject Matter
Claims 6 and 7 are allowed.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "said distal end" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said needle" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bielewicz et al. (US Patent Application Publication No. 2009/0292199, hereinafter .

In regard to claim 1, Nishina discloses an ultrasonic endoscope assembly (380, Figs. 26A,26B), comprising:
b)    an ultrasound sub-assembly (380), attached to said endoscope (an endoscope is capable of advancing within lumen (390)) and including:
i)    a communications cable (392) including a set of conductors (via electrical connection to the imaging head (384), Par. 233), having a distal end (Figs. 26A,26B);
ii)    an ultrasound imaging head (384) connected to said distal 6end of said cable (Figs. 26A,26B);
c)    an imaging head movement sub-assembly (382, 398) that is releasably connected to said endoscope via a clip (the conduit (382) of the imaging head movement sub-assembly is capable of being releasably attached to an endoscope via a clip since the endoscope and clip are not positively recited elements of the invention and therefore only requires the imaging head movement sub-assembly to be capable of being releasably connected to an endoscope via a clip), wherein said imaging head movement sub-assembly includes a conduit (382) containing a wire (398) that is releasably connected to said ultrasound (Par. 233,234, teach of the tension member (398) being detachable with respect to the imaging head, Figs. 26A,26B; and
d)    whereby said imaging head movement sub-assembly can be released from said endoscope and said imaging head, enabling processing of said endoscope and ultrasound sub-assembly separately, between different uses (the imaging head movement subassembly is detachable from both the endoscope and the imaging head and are therefore capable of being processed separately).
Bielewicz does not expressly teach an endoscope defining one or more lumens, and a needle that can be pushed forward out of a said lumen, to collect a biopsy specimen, the ultrasound sub assembly attached to said endoscope.
Nishina teaches an analogous ultrasound endoscope apparatus (1) comprising an ultrasound probe (3) with an ultrasound transducer (7) at a distal end of the ultrasound probe and a lumen (3a) extending through the ultrasound probe (3) for introduction of an optical scope (4), such as an endoscope.  Nishina further teaches a puncture needle (5a) can be inserted through a lumen of the endoscope such that the puncture needle can be captured by the ultrasound scan field (29) to perform tissue sampling.  
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to provide the endoscope (4) and needle (5a) as taught by Nishina to be inserted within a channel (390) of the ultrasound catheter (380) of Bielewicz enabling a physician to conduct tissue sampling using both ultrasound and endoscopic imaging.  


In regard to claim 4, Bielewicz and Nishina teaches wherein said ultrasound sub-assembly is releasable from said endoscope (via the endoscope being removably inserted through a lumen (390) of the ultrasound sub-assembly, Figs. 26A,26B).

In regard to claim 5, Bielewicz teaches wherein said distal end of said communications cable forms a neck that bends when said imaging head movement sub-assembly is used to pull said imaging head (Figs. 26A,26B illustrates the communication cable configured to bend).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bielewicz et al. (US Patent Application Publication No. 2009/0292199, hereinafter Bielewicz) in view of Tanaka et al. (US Patent No. 6,461,304, hereinafter Tanaka).

In regard to claim 8, Bielewicz teaches endoscope add-on assembly (380, Figs. 26A,26B) adapted to be attached to a target endoscope (an endoscope is capable of advancing within lumen (390)), including:
a)    an ultrasound imaging sub-assembly (384,392), including a communications cable (392) connected to an ultrasound imaging head (384), Figs. 26A,26B;
b)    an imaging head movement sub-assembly (382,398), including a conduit (382), holding a wire (398) that is attached to said ultrasound imaging head (Figs. 26A,26B);
d)    wherein said imaging head movement sub-assembly is detachable from said ultrasound imaging sub-assembly (Par. 233,234, teach of the tension member (398) being detachable with respect to the imaging head), thereby permitting said ultrasound imaging sub-assembly to be processed separately from said imaging head movement subassembly, between uses (the ultrasound imaging sub assembly and imaging head movement subassembly are detachable from each other and therefore capable of being processed separately).
Bielewicz does not expressly teach a clip, adapted to permit said endoscope add-on assembly to be attached to said target endoscope.
Tanaka teaches an analogous ultrasound apparatus (20) configured to be releasably attached to an endoscope (2).  The ultrasound apparatus (20) comprises an ultrasound transducer (27) for scanning a body cavity and further comprises a clip (25) configured to detachably attach the ultrasonic transducer to an endoscope.  


In regard to claim 9, Bielewicz teaches wherein said target endoscope is an upper endoscope (the add-on assembly is capable of attaching to an upper endoscope).

In regard to claim 10, Bielewicz teaches wherein said target endoscope is a duodenoscope (the add-on assembly is capable of attaching to a duodenoscope).

In regard to claim 11, Bielewicz teaches further comprising a clip-hold (388), wherein said imaging head movement sub-assembly is detachable from said ultrasound imaging sub-assembly via said clip-hold (the bond (388) is broken when force from the flat wire (398) is applied to the tip (384), Figs. 26A,26B).

In regard to claim 12, Bielewicz teaches wherein said distal end of said communications cable (392) forms a neck that bends when said imaging head movement sub- assembly is used to pull said imaging head (Figs. 26A,26B).

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.
Applicant argues “Bielewicz fails to disclose connective elements—let alone a clip—adapted to permit said endoscope add-on assembly to be attached to said target endoscope.  The above-presented discussion applies with the same or similar force to Claim 1, Nishina fails to remedy the aforementioned defects of Bielewicz and therefore, the asserted combination of Bielewicz and Nishina neither teaches nor suggests each and every feature recited by Claim 1.”
The examiner disagrees since the endoscope and clip are not positively recited structural components of the claimed invention and therefore the endoscope add-on assembly merely needs to be capable of being attached to an endoscope via a clip.  Therefore, although Bielewicz fails to recite a clip for attaching the endoscope add-on assembly to an endoscope, the endoscope add-on assembly of Bielewicz would be capable of being attached to an endoscope via a clip.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	January 21, 2022